DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-7 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted January 15, 2021 and August 13, 2021, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al .(US 2017/0313170 A1) in view of Hwang et al. (US 11,223,072 B2).
With regard to Claim 1, Hara et al. disclose a battery module, called a battery pack (7), comprising: at least two assembled batteries, called battery modules (9), each of the at least two assembled batteries including: at least two battery cells (21), the at least two battery cells (21) electrically connected with an ECU (23) through cables (22) and configured to stabilize the power output of the cells (21) while observing voltage (paragraphs 0044, 0049; See Figure 3); an electromagnetic shielding housing, called a load transmission member (50h), having a storage space surrounded by a compartment wall, including a bottom (34) and a lid (35), to accommodate the at least two assembled batteries (9), and the ECU (23), the compartment wall (34) having a non-electromagnetic shielding portion (it is not taught to be made out of an electromagnetic shielding material, as indicated about other parts of the battery module); and an electromagnetic shield (50h) arranged opposite to the non-electromagnetic shielding portion (34) in the electromagnetic shielding housing (50h) (paragraphs 0078-0079; See Figure 22).  Hara et al. do not specifically disclose at least two individual detectors to individually detect physical values of the at least two battery cells, respectively; at least two individual communicators to wirelessly output at least two respective detection results, each of the at least two respective detection results being generated by the at least two individual detectors included in respective ones of the at least two assembled batteries; a communications monitor to monitor and wirelessly communicate radio signals to and from the at least two individual communicators.
Hwang et al. disclose in Figure 1, a battery pack (10) assembled by mounting a plurality of battery modules (20-1 to 20-10); at least two individual detectors, called slave BMUs (30-1 to 30-10), to individually detect physical values of the at least two battery cells (20-1 to 20-10), respectively; at least two individual communicators, called antennas (121-1 to 121-10), to wirelessly output at least two respective detection results, each of the at least two respective detection results being generated by the at least two individual detectors  (30-1 to 30-10) included in respective ones of the at least two assembled batteries (20-1 to 20-10); a communications monitor, called a wireless communication circuit (122), to monitor and wirelessly communicate radio signals to and from the at least two individual communicators (121-1 to 121-10); and a casing jig (110) configured to cover the battery modules (20-1 to 20-10), the  at least two individual communicators (121-1 to 121-10) and the communications monitor (122) (column 5 through column 6, line 65). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery module of Hara et al. to include at least two individual detectors to individually detect physical values of the at least two battery cells, respectively; at least two individual communicators to wirelessly output at least two respective detection results, each of the at least two respective detection results being generated by the at least two individual detectors included in respective ones of the at least two assembled batteries; and a communications monitor to monitor and wirelessly communicate radio signals to and from the at least two individual communicators, because Hwang et al. teach that this configuration allows for identification information to be easily assigned without separate wired connection lines (column 3, lines 47-57).
With regard to Claim 2, Hara et al. disclose wherein the electromagnetic shield (50h) includes; a facing portion to face the non-electromagnetic shielding portion, called the bottom (34); and a leg extended from the facing portion and connected to the compartment wall (34) at a tip side thereof (Π-shaped) (paragraphs 0078-0079; See Figure 22). 
With regard to Claim 3, Hara et al. disclose wherein the leg is annular and rises from the facing portion toward the compartment wall (34), wherein at least the tip of the leg is connected to the compartment wall (34) by at least partially surrounding the non-electromagnetic shielding portion (34) (Π-shaped) (paragraphs 0078-0079; See Figure 22).  
With regard to Claim 5, Hara et al. disclose wherein the non-electromagnetic shielding portion (34) includes a communication hole, called an installation hole (40), to communicate the storage space to an outside by allowing the bolt (43) to be removed from installation holes (39, 40, 41) of  bottom (34) and lid (35) and expose the storage space housing to the outside (paragraphs 0054-0055; See Figure 4). 
With regard to Claim 6, Hara et al. disclose wherein the non-electromagnetic shielding portion (34) includes a nonconductive seal, called a flange (37), that seals the communication hole (40) in addition to the communication hole (40) (paragraphs 0054-0055; See Figure 4). 
With regard to Claim 7, Hara et al. disclose power system, called a battery pack (7), comprising: at least two assembled batteries, called battery modules (9), each of the at least two assembled batteries (9) including: at least two battery cells (21), the at least two battery cells (21) electrically connected with an ECU (23) through cables (22) and configured to stabilize the power output of the cells (21) while observing voltage (paragraphs 0044, 0049; See Figure 3); an electromagnetic shielding housing, called a load transmission member (50h), having a storage space surrounded by a compartment wall, including a bottom (34) and a lid (35), to accommodate the at least two assembled batteries (9), and the ECU (23), the compartment wall (34) having a non-electromagnetic shielding portion (it is not taught to be made out of an electromagnetic shielding material, as indicated about other parts of the battery module); and an electromagnetic shield (50h) arranged opposite to the non-electromagnetic shielding portion (34) in the electromagnetic shielding housing (50h) (paragraphs 0078-0079; See Figure 22).  Hara et al. do not specifically disclose at least two individual detectors to individually detect physical values of the at least two battery cells, respectively; at least two individual communicators to wirelessly output at least two respective detection results, each of the at least two respective detection results being generated by the at least two individual detectors included in respective ones of the at least two assembled batteries; a communications monitor to monitor and wirelessly communicate radio signals to and from the at least two individual communicators; an ECU wired to the communications monitor to equalize the physical values of the at least two battery cells.
Hwang et al. disclose in Figure 1, a battery pack (10) assembled by mounting a plurality of battery modules (20-1 to 20-10); at least two individual detectors, called slave BMUs (30-1 to 30-10), to individually detect physical values of the at least two battery cells (20-1 to 20-10), respectively; at least two individual communicators, called antennas (121-1 to 121-10), to wirelessly output at least two respective detection results, each of the at least two respective detection results being generated by the at least two individual detectors  (30-1 to 30-10) included in respective ones of the at least two assembled batteries (20-1 to 20-10); a communications monitor, called a wireless communication circuit (122), to monitor and wirelessly communicate radio signals to and from the at least two individual communicators (121-1 to 121-10); an ECU, called a controller (130) and memory (140), wired to the communications monitor (122) to equalize the physical values of the at least two battery cells (20); and a casing jig (110) configured to cover the battery modules (20-1 to 20-10), the  at least two individual communicators (121-1 to 121-10) and the communications monitor (122) (column 5 through column 6, line 65). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery module of Hara et al. to include at least two individual detectors to individually detect physical values of the at least two battery cells, respectively; at least two individual communicators to wirelessly output at least two respective detection results, each of the at least two respective detection results being generated by the at least two individual detectors included in respective ones of the at least two assembled batteries; a communications monitor to monitor and wirelessly communicate radio signals to and from the at least two individual communicators; and an ECU wired to the communications monitor, because Hwang et al. teach that this configuration allows for identification information to be easily assigned without separate wired connection lines (column 3, lines 47-57).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2017/0313170 A1) and Hwang et al. (US 11,223,072 B2), as applied to Claims 1-3 and 5-7 above, and in further view of Miyanaga et al. (US 2014/0329125 A1).
With regard to Claim 4, Hara et al. and Hwang et al. disclose the battery module in paragraph 8 above, but do not specifically disclose wherein at least a part of the electromagnetic shield is composed of a conductive wire netting.
Miyanaga et al. disclose an electromagnetic shield for a battery case, the electromagnetic shield being formed of a wire net embedded in a resin layer (paragraph 0006). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the electromagnetic shield of Hara et al. to include a conductive wire netting, because Miyanaga et al. teach that these materials reflect electromagnetic waves and protects electric components within a battery case (paragraphs 0005-0006).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725